STOCK OPTION PURCHASE AGREEMENT

This Stock Option Purchase Agreement (“Agreement”) is entered into as of this
19th day of July, 2005, by and between CKE Restaurants, Inc., a Delaware
corporation (the “Company”), and William P. Foley II, an individual
(“Optionee”).

R E C I T A L S:

WHEREAS, Optionee currently holds options (collectively, the “Options”) to
purchase an aggregate of 1,715,512 shares of common stock of the Company, as set
forth in Exhibit A attached hereto, and desires to sell all of the Options to
the Company pursuant to the terms and conditions set forth in this Agreement;
and

WHEREAS, the Company is willing to purchase the Options pursuant to the terms
and conditions set forth in this Agreement.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the promises and mutual covenants in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Purchase and Sale of Options.

1.1 Purchase and Sale. The aggregate purchase price payable to Optionee for the
Options shall be Eleven Million Dollars ($11,000,000) (the “Purchase Price”).
Each party hereto acknowledges that the Purchase Price was the result of arm’s
length negotiations and represents the full and fair consideration for the
Options and the rights to purchase the shares of the Company’s common stock
represented thereby.

1.2 Cancellation and Surrender of Options. Concurrent with the date hereof,
Optionee agrees and acknowledges that, upon payment by the Company of the
Purchase Price, the Company will cancel and terminate the Options and all rights
to purchase shares of common stock of the Company thereunder. In addition,
promptly following the payment by the Company of the Purchase Price, Optionee
agrees to deliver to the Company for cancellation those stock option agreements
pursuant to which the Options were granted. The Optionee agrees that any stock
option agreements or similar instruments relating to the Options previously
entered into between the Company and the Optionee are hereby irrevocably
terminated automatically upon delivery of the Purchase Price to the Optionee and
that the Optionee waives and relinquishes any and all rights to the Options,
including the right to exercise any such Options prior to, on or after the date
hereof.

2. Withholding. Optionee acknowledges that all appropriate federal, state and
other tax withholdings may be deducted from the payments provided for in
Section 1. Optionee shall be solely responsible for all applicable taxes
relating to the payments provided for in Section 1 above.

3. Representations and Warranties of Optionee. Optionee hereby represents and
warrants to the Company as follows:

3.1 Title. Optionee owns the Options free and clear of all liens, charges,
claims, encumbrances, security interests, equities, restrictions on transfer or
other defects in title of any kind or description. Optionee has not transferred
any of the Options or granted any option, warrant, right to purchase or any
similar right or interest in or to any of the Options.

3.2 Legal Power. Optionee has the full legal right and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.

3.3 Enforceability; No Conflict. This Agreement has been duly executed and
delivered by Optionee, and constitutes Optionee’s legal, valid and binding
obligation, enforceable against him in accordance with its terms. The execution,
delivery and performance by Optionee of this Agreement, and the consummation of
the transactions contemplated hereby, do not and will not result in or
constitute (i) a default, breach or violation under any mortgage, deed of trust,
indenture, note, bond, license, lease agreement or other instrument to which he
is a party or by which any of his properties or assets are bound or (ii) a
violation of any statute, rule, regulation, order, judgment or decree of any
court, public body or authority applicable to Optionee or the Options.

3.4 Access to Information; Informed Decision. Optionee is familiar with and
understands the Company’s business, assets and operations and the regulatory,
industry and market conditions under which the Company operates. Optionee also
has been provided access to and the opportunity to review all material financial
and business records of the Company, and to ask such questions of the current
officers of the Company, as he deemed necessary to make a deliberate and
informed decision as to whether to sell the Options on the terms and conditions
provided for in this Agreement. In addition, Optionee has retained or has had
the opportunity to retain counsel of his own choosing to represent him in
connection with the negotiation and preparation of this Agreement and has not
relied upon counsel for the Company in connection herewith.

3.5 Consideration. Optionee acknowledges and agrees that no additional
consideration has been promised to Optionee and that the consideration to be
paid pursuant to the terms of this Agreement is full and fair consideration for
the Options.

4. Miscellaneous.

4.1 Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

4.2 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written. No supplement, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the party to be bound thereby. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

4.3 Further Assurances. Each party hereto shall, from time to time at and after
the date hereof, execute and deliver such instruments, documents and assurances
and take such further actions as the other party may reasonably request in order
to carry out the purpose and intent of this Agreement.

4.4 Governing Law; Successors and Assigns. This Agreement shall be governed by
the laws of the State of California without regard for conflicts of laws
principles and shall be binding upon the heirs, personal representatives,
executors, administrators, successors and assigns of the Optionee.

4.5 Waivers. No waiver of any breach or default hereunder shall be considered
valid unless in writing, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.

4.6 Counterparts; Delivery. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument. This Agreement may be delivered by
facsimile.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, this Stock Option Purchase Agreement has been executed as of
the date and year first above written.

          OPTIONEE:   COMPANY:     CKE RESTAURANTS, INC.,     a Delaware
corporation
 
  /s/ Andrew F. Puzder
/s/ William P. Foley II
    —  
—
  Andrew F. Puzder

William P. Foley II
  President and Chief Executive Officer


2

Exhibit A

Outstanding Options

          Date of Option Grant   Number of Options Vested Options        
01/10/96
    272,250  
11/14/96
    226,875  
06/18/97
    242,000  
03/24/99
    200,000  
04/09/99
    179,312  
04/09/99
    20,688  
06/18/02
    100,000  
06/10/03
    33,334  
06/14/04
    16,667  
05/13/99
    147,300  
01/05/00
    73,650  
10/25/00
    104,337  
10/31/01
    49,100  
 
       
Total Vested Options
    1,665,513  
Unvested Options
       
06/10/03
    16,666  
06/14/04
    33,333  
 
       
Total Unvested Options
    49,999  
Total Outstanding Options
    1,715,512  

3